                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                    :
                                            :      CRIMINAL ACTION
              v.                            :
                                            :      NO. 17-90-01
MARK MANIGAULT                              :

                                          ORDER

       AND NOW, this      31st day of January, 2020, upon consideration of Defendant, Mark

Manigault’s Motion for Hearing Relating to the Introduction of Evidence and/or Motion in

Limine (ECF No. 62); Pro Se Motion for Evidentiary Hearing Pursuant to Federal Rules of

Evidence, Rule 901 (ECF Nos. 63 and 66); Supplemental Memorandum of Law in Support of

Motion for Evidentiary Hearing Pursuant to Federal Rules of Evidence, Rules 901, 1002, and

1003 (ECF No. 145); Motion to Suppress Video Evidence and Dismiss the Indictment (ECF No.

163); and Supplemental Memorandum in Support of Defendant’s Motions under Docket #’s 62

and 66 (ECF No. 191); it is ORDERED that the Motions for Evidentiary Hearing (ECF Nos. 62,

63, 66) are DISMISSED as MOOT, and the Motion to Suppress Video Evidence and Dismiss

the Indictment (ECF No. 163) is DENIED. 1



       1
          By these Motions, Defendant raises various arguments regarding the authenticity of the
video surveillance evidence that was recovered by Detective Michael Kimmel from the private
residence on the 5400 block of Osage Avenue (the “Residence Video”). Defendant requested a
hearing to address the authenticity of videotapes under Rule 901 of the Federal Rules of
Evidence (ECF Nos. 62, 63, 66.) That request was granted, and hearings were held on
November 14-16, 2018; January 30, 2019; February 1, 2019; February 8, 2019; and March 19,
2019. Defendant and the Government presented witnesses and testimony during those hearings.
Defendant had the benefit of two investigators and an expert. Based upon the extensive record,
there are no issues with authentication of the Residence Video that warrant dismissal of the
Indictment or suppression of the video. We will address each of Defendant’s arguments.
        First, Defendant contends that the Government failed to provide a complete video of the
events that occurred during the night in question. Specifically, he requests “production of the
full video where it would show the vehicle (where allegedly the firearm was discovered) when it
was parked at that location, to show if anybody else was at the same location during the time
after it was parked there.” (ECF No. 62.) Defendant relies on Rule 106 of the Federal Rules of
Evidence, which provides that “[i]f a party introduces all or part of a writing or recorded
statement, an adverse party may require the introduction, at that time, of any other part—or any
other writing or recorded statement—that in fairness ought to be considered at that time.” Fed.
R. Evid. 106. The doctrine of completeness, which is described by Rule 106, only allows for
additional portions of a recording “if it is necessary to (1) explain the admitted portion, (2) place
the admitted portion in context, (3) avoid misleading the trier of fact, or (4) insure a fair and
impartial understanding.” United States v. Hoffecker, 530 F.3d 137, 192 (3d Cir. 2008) (citation
omitted). The Government has represented that it has produced all portions of the video
surveillance in its possession. During its investigation, it observed the portion of the video that
corresponded to the time frame being investigated. The Government was under no obligation to
provide the entirety of the video. If Defendant wished to obtain other portions of the video, there
was nothing preventing him from doing so – the Court appointed him two investigators during
his case. Defendant has not demonstrated why any other portion of the video may be necessary
under Rule 106.
         Second, Defendant contends that the Government is unable to properly authenticate the
Residence Video under Rule 901 of the Federal Rules of Evidence. Rule 901 states that “[t]o
satisfy the requirement of authenticating or identifying an item of evidence, the proponent must
produce evidence sufficient to support a finding that the item is what the proponent claims it is.”
Fed. R. Evid. 901(a). “One way to establish authentication is to show the chain of custody for
the evidence.” United States v. Figueroa, No. 08-38, 2010 WL 2136566, at *5 (E.D. Pa. May
25, 2010). Detective Kimmel, who recovered the Residence Video, is a video recovery specialist
and has extensive training on how to recover video evidence. He testified about how he
downloaded the video onto his phone using the telephone application associated with the
homeowner’s security system, NightOwl, and then downloaded the video on his computer back
at the police station. He further testified that the Residence Video shown to the Court was the
was the same video he recovered from the private residence. (11/15/18 Hr’g Tr. 128-131.)
Based upon this evidence, we see no issues with the authentication of the Residence Video. See
United States v. Pasley, 629 F. App’x 378, 381 (3d Cir. 2015) (affirming finding that copy of
surveillance video was properly authenticated upon testimony from officer that it was an
unaltered copy).
         Third, Defendant argues that the Government failed to meet its discovery obligations
under Brady v. Maryland, 373 U.S. 83 (1963), and that, as a result, his due process and Speedy
Trial Act rights have been violated. A Brady violation occurs when the Government fails to
disclose evidence materially favorable to the accused, including exculpatory evidence. Id. at 87;
United States v. Bagley, 473 U.S. 667, 676 (1985). Specifically, Defendant claims that the
Government engaged in a “pattern of misconduct” by not providing discovery to him in a timely
matter. He alleges that he did not receive the PARs report in a timely manner. The PARs report
is not exculpatory and not materially favorable to the accused. It shows that Defendant was
released from state custody on September 30, 2016. This is not exculpatory, nor does it show
that the police did anything improper. In addition, the consent form signed by the homeowner on
the 5400 block of Osage Avenue is not exculpatory or material evidence. Defendant contends
that had he received the consent form earlier in this case, he would have sought the advice of a
forensic expert. Defendant was provided a forensic expert who did an extensive analysis of all
                                                 2
       IT IS SO ORDERED.



                                            BY THE COURT:




                                            ___________________________
                                            R. BARCLAY SURRICK, J.




evidence available associated with the Residence Video. He was unable to conclude that
anything improper occurred in recovery and maintenance of the Residence Video.
        Finally, Defendant contends that the Residence Video presented to the Court either must
have been tampered with, or it must not be the video that was recovered by Detective Kimmel.
In support of this, Defendant points to a notation that appears on the video played to the Court,
which reads—“2016_09_30_12_36_56.” (McCurdle Rept. (on file with Court).) Defendant
argues that this is a bates stamp that automatically attaches to the video the moment it is
downloaded from the security camera phone application, NightOwl Mobile, and that it confirms
that the video was recovered on September 30, 2016. Thus, according to Defendant, the video
showed in Court could not have been the same one recovered by Detective Kimmel on
September 29, 2016. Defendant’s argument is not supported by the evidence in the record.
Defendant’s computer forensic expert, Kyle McArdle, stated in his report that after reviewing
and analyzing all data available associated with the video and how it was created, he was “unable
to determine with forensic certainty if this video was collected on September 29 or September
30.” (Id.) In addition, Detective Kimmel testified that he recovered the video on September 29,
and that the video shown in Court was an “exact representation of the video” that he recovered
from the private residence. (11/15/18 Hr’g Tr. 129-131.) There is simply no evidence that the
video was altered or tampered with in any way, or that the video shown to the Court is not the
video that was recovered from the private residence.
                                               3
